111 Ga. App. 88 (1965)
140 S.E.2d 562
LEE
v.
SWANN.
41037.
Court of Appeals of Georgia.
Decided January 27, 1965.
Alford Wall, Hilton M. Fuller, Jr., for plaintiff in error.
Wilson, Branch, Barwick & Vandiver, M. Cook Barwick, Thomas S. Bentley, contra.
HALL, Judge.
This is a negligence action in which the plaintiff alleged that he was injured in a collision with a truck driven by the defendant's employee who was then intoxicated and did not have a driver's license, and that the defendant was negligent in entrusting his truck to his employee with knowledge that the employee was an incompetent driver. (The plaintiff does not contend that the defendant was liable for the acts of his employee under the doctrine of respondeat superior.) The plaintiff assigns error on the judgment of the trial court sustaining the defendant's motion for summary judgment.
*89 The defendant's deposition showed these facts: The defendant operated a business of selling and delivering supplies to restaurants and employed three truck drivers as delivery men. The defendant was informed when he employed the driver who collided with the plaintiff that this employee had had some drinking problems and some domestic problems and had lost a job; he asked the employee if he had a chauffeur's license and received an affirmative reply; he did not know that the employee had been convicted of traffic offenses and of driving while under the influence of intoxicants; and he did not check with official sources to learn whether or not the employee had a driver's license.
The facts in evidence did not prove that the defendant had actual knowledge that the driver was incompetent, which is essential to fix liability on an owner for furnishing his automobile to an incompetent driver; nor was there proof of circumstances that will admit of no other reasonable conclusion than that the defendant's denial of knowledge of the driver's incompetency is untrue. Roebuck v. Payne, 109 Ga. App. 525 (136 SE2d 399); Hines v. Bell, 104 Ga. App. 76, 84 (120 SE2d 892).
Judgment affirmed. Bell, P. J., and Frankum, J., concur.